         Case 1:20-cv-00977-BCM Document 68 Filed 07/30/21 Page 1 of 1
              LEE LITIGATION GROUP, PLLC
                             148 WEST 24TH STREET, 8TH FLOOR
                                   NEW YORK, NY 10011
                                    TEL: 212-465-1188
                                    FAX: 212-465-1181
                                 INFO@LEELITIGATION.COM


WRITER’S DIRECT:       (212) 465-1188
                       cklee@leelitigation.com
                                                                                       July 30, 2021
Via ECF
The Honorable Barbara Moses, U.S.M.J.
United States District Court                                   7/30/21
Southern District of New York
500 Pearl Street,
New York, NY 10007

               Re:     De La Cruz v. Manhattan Parking Group LLC, et al.
                       Case No. 20-CV-00977

Dear Judge Moses:

       We are counsel to Plaintiff and write, jointly with counsel to Defendants, in response to
the Court’s Order at Dkt. 64.

        In view of the concerns raised by the Court, the parties have conferred regarding the terms
of the proposed class settlement and, based on such discussions, intend to return to mediation with
mediator Martin F. Scheinman to potentially renegotiate certain terms of the settlement. In order
to have sufficient time to do so, and in view of the mediator’s availability, the parties respectfully
request that the hearing currently scheduled for August 6, 2021 be adjourned for 45 days, to a date
on or after September 21, 2021. If the request is granted, counsel currently are available on
September 21 (afternoon), 22, 29 and 30. The parties further request that the date by which to file
the pre-conference submission be extended to a date three days prior to the rescheduled hearing
date.

         The parties are hopeful that by returning to mediation we will be able to restructure the
settlement to satisfy the Court’s concerns. There has been one previous request for adjournment,
due to the parties’ conflict on the prior hearing date, which was granted. All parties consent to the
request.                                              Application GRANTED to the extent that the conference
                                                      now scheduled for August 6, 2021 is ADJOURNED to
         We thank the Court for its consideration.
                                                      September 22, 2021, at 11:00 a.m. The parties'
                                                      pre-conference submission is due no later than September
Respectfully submitted,                               17, 2021. In light of the parties' intent to "return to
/s/ C.K. Lee                                          mediation" in the interim, "to potentially renegotiate certain
C.K. Lee, Esq.                                        terms of the settlement," plaintiffs' unopposed motion for
                                                      preliminary approval of the current proposed class
cc: all parties via ECF                               action settlement (Dkt. No. 61) is hereby administratively
                                                      DENIED, without prejudice to refiling after the mediation.

                                                     __________________
                                                     Barbara Moses
                                                     United States Magistrate Judge
                                                     July 30, 2021
